Citation Nr: 0732891	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-01 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to 
December 1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.  Where a disability is 
shown in service, a disability is currently shown, and there 
is evidence relating that disability to service, an 
examination is needed.  38 C.F.R. § 3.159(c)(4).

As an initial matter, VA sent requests for the veteran's 
active duty service medical records dated from December 1988 
to December 1996 to the Records Management Center (RMC) and 
the National Personnel Records Center (NPRC).  However, the 
RMC and NPRC responded that the complete service medical 
records could not be located.  In December 2002, VA made a 
formal finding on the unavailability of the veteran's service 
medical records and determined that all efforts to obtain the 
records had been exhausted and that further attempts to 
locate the records would be futile.  However, VA has obtained 
partial service medical records dated from July 1994 to 
September 1996, and dental records dated from December 1988 
to August 1996.

The Board is aware that in such a situation it has a 
heightened duty to assist a claimant in developing his or her 
claim.  This duty includes the search for alternate medical 
records, as well as a heightened obligation on the Board's 
part to explain its findings and conclusions, and carefully 
consider the benefit-of-the-doubt rule.  Pruitt v. Derwinski, 
2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).

The veteran alleges that she injured her low back in a 
December 1991 motor vehicle accident that occurred during 
service.

The Board notes that the veteran's enlistment examination is 
not of record.  Accordingly, the veteran is therefore 
entitled to a presumption of soundness.  38 U.S.C.A. §§ 1111, 
1137 (West 2002).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Board must consider if the presumption of soundness is 
rebutted by clear and unmistakable evidence.  In this case, 
the service medical records show that she presented with 
complaints of back pain in May 1996.  She reported that her 
symptoms were similar to those associated with her scoliosis.  
The assessment was low back pain.  A June 1996 note provides 
a history of scoliosis by x-ray and a motor vehicle accident 
in 1991.  She was treated for an acute flare-up of chronic 
low back pain.  An x-ray examination revealed severe RT 
scoliosis and sacral misalignment with some L5-S1 arthritic 
changes.  Her condition was diagnosed as sacral, thoracic, 
costal, and cervical misalignment.  The September 1996 
separation examination was positive for scoliosis.  However, 
the examination report is negative for a diagnosed back 
disability.  Accordingly, the Board finds that the 
presumption of soundness has been rebutted by clear and 
unmistakable evidence that at the very least, the veteran's 
scoliosis existed prior to service.

Post-service medical records include private treatment 
records which show a diagnosed lumbar strain in April 2001.  
In May and June 2001, her condition was diagnosed as low back 
strain/sprain.

In September 2002, she sustained an injury to her back during 
employment as a letter carrier for the United States Postal 
Service.  Specifically, while bending down to place mail in a 
hamper, she felt a sharp pain in her center and upper back.  
Her condition was diagnosed as an acute thoracic sprain.  An 
x-ray examination of the thoracic spine revealed mild 
degenerative disc disease, but was otherwise unremarkable.

In December 2002, an MRI of the lumbar spine revealed 
posterior left central disc protrusion/herniation at the L5-
S1 level; a mild circumferential disc bulge at the L4-5 level 
with superimposed congenitally short pedicles; and a mild 
circumferential disc bulge at L3-4 asymmetric to the left 
lateral region.  Upon further examination of her thoracic and 
lumbar spine, the impression was musculoligamentous strain, 
thoracic and lumbar spine, and a possible herniated nucleus 
pulposus.  She reportedly had back problems since the 
December 1991 motor vehicle accident in service.  She 
indicated that her back condition had improved with only 
intermittent discomfort since the motor vehicle accident, but 
that her present back condition was the worse it had ever 
been.

In January 2004, the veteran underwent a partial laminectomy.  
In July 2004, an MRI of the lumbar spine showed 
microdiskectomy on the left at L5-S1.  In August 2004, the 
impression was status post lumbar microdiskectomy.  The 
physician noted that there was no apparent significant 
recurrent disc herniation.  Degenerative disc disease at L4-5 
with central bulging was diagnosed.  The physician opined 
that it appeared that her back condition was due to a 
combination of the September 2002 work-related accident and 
the December 1991 a motor vehicle accident in service.

A March 2005 medical report diagnosed severe chronic low back 
pain and lumbar spondylosis which arose from the September 
2002 work-related injury.  A January 2005 physical therapy 
note also attributed her current back condition to the work-
related incident, stating that she presented with a two year 
history of low back pain due to a herniated disc at L4-L5.  
She was treated for lumbar pain, tingling, and radicular pain 
to the left leg.

In January 2005, she underwent a VA spine examination.  With 
respect to the accident in service, she explained that she 
was restrained in the front passenger seat of a POV that was 
rear-ended by another vehicle traveling at a high rate of 
speed.  She reportedly had periods of low back pain since the 
accident.  She indicated that the pain was in the paralumbar 
and central region of her back, with radicular pain in both 
legs, with the left leg worse than the right.  An examination 
confirmed scoliosis.  The examiner noted that an x-ray in 
service showed L5-S1 degenerative joint disease with 
scoliosis and right side S1 malalignment.  Her condition was 
diagnosed as low back pain.  The examiner reported that a 
recent provocative discogram had to be stopped due to pain.  
The examiner opined that her scoliosis could predispose her 
to low back pain from time to time and that the rear-end 
collision in service certainly exacerbated her low back 
problems.  However, the examiner also opined that he would 
have to speculate as to whether the motor vehicle accident 
was the sole cause of her back condition.  

The Board finds that a remand for an additional examination, 
etiological opinion, and rationale, addressing whether the 
scoliosis was aggravated by the veteran's service, including 
the December 1991 motor vehicle accident, is necessary.  In 
addition, the examiner should provide an etiological opinion 
and rationale as to whether the veteran's current back 
disability is proximately due to or the result of scoliosis, 
the December 1991 motor vehicle in service, or the September 
2002 work-related accident.  In this regard, the examiner on 
remand should specifically reconcile the opinion with the 
other opinions of record, including the January 2005 VA 
examiner's opinion and the August 2004 private opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination.  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The review should 
be indicated in the examination report.  
The examiner should specifically attempt 
to reconcile the opinion with all other 
opinions of record, including the July 
2005 VA and August 2004 private opinions.  
The rationale for all opinions must be 
provided.  In addition, the examiner 
should provide the following information:

    a)  Diagnose any current back 
disability.

1)  Is it as likely as not (50 
percent probability or more) that 
any current low back disability is 
proximately due to or the result 
of a motor vehicle accident in 
December 1991 during service?

2)  Is it as likely as not (50 
percent probability or more) that 
any current low back disability is 
proximately due to or the result 
of any post-service injury to the 
veteran's back, including the 
September 2002 work-related injury 
to the thoracic spine?

b)  The service medical records show 
that the veteran has scoliosis.  The 
examiner should state whether the 
scoliosis is a congenital or 
developmental deficit or disease and 
should provide the following 
information:

1)  Is it as likely as not (50 
percent probability or more) that 
the scoliosis was aggravated 
(increased in severity beyond the 
natural progression of the 
disease) during the veteran's 
service?

2)  Is it as likely as not (50 
percent probability or more) that 
any current low back disability is 
proximately due to or the result 
of scoliosis?




2.  Following completion of the foregoing, 
review the issue on appeal.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the applicable period of time 
for response.  Thereafter, return the case 
to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

